DETAILED ACTION
This action is in response to the amendment filed on 11/09/2021.

Response to Amendment
Applicant’s amendment filed on 11/09/2021 has been entered. Claims 1, 4, 8, 9, 13 – 15, 17 and 18 have been amended. Claims 2 and 7 have been canceled. No claims have been added. Claims 1, 3 – 6 and 8 – 20 are still pending in this application, with claims 1, 13 and 18 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 6,  8 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US 2016/0071517 (“Beaver”) in view of Grupen et al. (US 2019/0213999) (“Grupen”).
For claim 1, Beaver discloses a method (Abstract) comprising: receiving conversation data between a user (Fig.1, 104) and an intelligent virtual assistant (Fig.1, 102; [0021] [0026 - 0028]) (Fig.9, 902 and 904, Fig.10, 1002; [0102] [0103] [0118]), wherein the conversation data comprises user input ([0034] [0103]; claim 1); identifying an intent for the conversation data (Fig.9, 906; [0034] [0104]), the intent being associated with a language model for natural 
However, Grupen discloses a method for providing multi-directional dialog flows (Abstract), wherein a dialog comprises a plurality of turns (initial user input entered as a single utterance and second user input entered as a single utterance), and wherein each turn of the plurality of turns is mapped to a different intent (Fig.8, 805, 810, 815, 825, 830; [0238] [0239] [0241 – 0243] [0249] [0250] [0256 – 0259] [0268 – 0271] [0272]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Beaver’s teachings with Grupen’s teachings so that the conversation data further comprises a plurality of conversational turns (a first user input entered as a single utterance, a second user input entered as a single utterance, etc. during a conversation/dialog) so that the following occurs for the purpose of  enhancing  a user’s experience with a  virtual assistant by efficiently evaluating conversations had between users and the virtual assistant to fix potential problems with the virtual assistant, wherein the conversations comprise multiple intents and dialog flows (Beaver, [0002]) (Grupen, [0003] [0004] [0008]): each turn of the plurality of turns is mapped to a different intent so that a risk score is further determined for each turn of the plurality of turns (Beaver, confidence value for an identified intent mapped to user input is generated, [0015]); and a misunderstood intent is further determined based on each of the risk scores for each of the plurality of conversational turns (Beaver, each of the identified intents of the conversation data have risky health statuses, wherein the health statuses are used to evaluate and determine misunderstood intents, [0017] [0066] [0077 - 0084] [0108 – 0114] [0117]).


However, Grupen discloses a method for providing multi-directional dialog flows (Abstract), wherein a dialog comprises a plurality of turns (initial user input entered as a single utterance and second user input entered as a single utterance), and wherein each turn of the plurality of turns is mapped to a different intent (Fig.8, 805, 810, 815, 825, 830; [0238] [0239] [0241 – 0243] [0249] [0250] [0256 – 0259] [0268 – 0271] [0272]).


For claim 18, Beaver discloses a method (Abstract) comprising: receiving conversation data between a user (Fig.1, 104) and an intelligent virtual assistant (Fig.1, 102; [0021] [0026 - 0028]) (Fig.9, 902 and 904, Fig.10, 1002; [0102] [0103] [0118]), wherein the conversation data comprises user input ([0034] [0103]; claim 1); identifying an intent for the conversation data (Fig.9, 906; [0034] [0104]), the intent being associated with a language model for natural language processing techniques (intent may be characterized as an intent unit which  may be associated with a language model for one or more of the natural language processing techniques, 
However, Grupen discloses a method for providing multi-directional dialog flows (Abstract), wherein a dialog comprises a plurality of turns (initial user input entered as a single utterance and second user input entered as a single utterance), and wherein each turn of the plurality of turns is mapped to a different intent (Fig.8, 805, 810, 815, 825, 830; [0238] [0239] [0241 – 0243] [0249] [0250] [0256 – 0259] [0268 – 0271] [0272]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Beaver’s teachings with Grupen’s teachings so that the conversation data further comprises a plurality of conversational turns (a first user input entered as a single utterance, a second user input entered as a single utterance, etc. during a conversation/dialog) so that the following occurs for the purpose of  enhancing  a user’s experience with a  virtual assistant by efficiently evaluating conversations had between users and the virtual assistant to fix potential problems with the virtual assistant, wherein the conversations comprise multiple intents and dialog flows (Beaver, [0002]) (Grupen, [0003] [0004] [0008]): each turn of the plurality of turns is mapped to a different intent so that a risk score is further determined for each turn of the plurality of turns (Beaver, confidence value for an identified intent mapped to user input is generated, [0015]); and a misunderstood intent is further determined based on each of the risk scores for each of the plurality of conversational turns (Beaver, each of the identified intents of the conversation data have risky health statuses,, wherein the health statuses are used to evaluate and determine misunderstood intents, [0017] [0066] [0077 - 0084] [0108 – 0114] [0117]).



For claims 5 and 15, Beaver further disclose wherein determining that the conversation data has the misunderstood intent comprises detecting a plurality of features of intent error and aggregating the features into the risk score (Beaver, risk factors used to generate a confidence value, [0039 -0065] [0119]) [0122]).
For claims 6, and 16 Beaver and Grupen further disclose reviewing the conversational turns based on ranking to determine whether each reviewed turn was misunderstood (Beaver,  intent units are ranked, and all intent units are selected to be analyzed further, Fig.6, 602; [0015] 0017] [0024] [0039] [0058] [007- 0079]  [0082] [0083] [0108] [0109]) (Grupen, each turn of the plurality of turns is mapped to a different intent, Fig.8, 805, 810, 815, 825, 830; [0238] [0239] [0241 – 0243] [0249] [0250] [0256 – 0259] [0268 – 0271] [0272]).
For claims 8 and 17, Beaver and Grupen further disclose, wherein adjusting the language model comprises adjusting the intelligent virtual assistant (Beaver, [0017] (Grupen, the functions of a digital assistant including a natural language model are implemented as a standalone application installed on a user device, [0026] [0025] [0035] [0191] [0202] [0210]).

	For claim 10, Beaver further discloses, determining based at least in part on a presence of one or more indicators of intent error for the conversation data (Beaver, risk factors; [0039 – 0064]), a measure of confidence that the intent is correctly identified for the user input (Beaver, [0119] [0122]), and associating the measure of confidence with the conversation data. (Beaver, [0119] [0122]).
For claims 11 and 19, Beaver further discloses: receiving a selection of the intent to obtain feedback regarding the intent (Beaver, intent that has a confidence value below a threshold value is selected, [0112] [0121] [0122] [0131]); presenting a feedback interface that enables a voter to provide feedback regarding matching of the conversation data to the intent (Beaver, [0113] [0132]); receiving feedback for the voter regarding an accuracy of matching the conversation data to the intent (Beaver, [0114] [0133]); evaluating the intent based at least in part on the feedback (Beaver, [0115] [0136]); determining that the feedback indicates that the matching of the conversation data to the intent is not accurate (Beaver, [0115] [0136]); increasing a weighting to be applied to the one or more indicators of intent error based at least in part on the determining that the feedback indicates that the matching of the conversation data to the intent is not accurate (Beaver, [0115] [0137]); and applying the weighting to the one or more indicators of intent error (Beaver, [0115] [0137]).

.

Claims 3  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US 2016/0071517 (“Beaver”) in view of Grupen et al. (US 2019/0213999) (“Grupen”) and further in view of Dhoolia et al. (US 2018/0226067) (“Dhoolia”).
For claims 3 and 14, the combination of Beaver and Grupen fails to teach wherein the determining that the conversation data has the misunderstood intent is performed with human review.
However, Dhoolia discloses a system and method for modifying a language model (Abstract), wherein an update to the language model is determined and provided in response to determining errors within a human- computer conversation without human review (Fig.2, 215 and 235; [0030] [0031] [0037] [0039] [0040] [0041] [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Beaver and Grupen in the same way that Dhoolia’s method has been improved to achieve the following predictable results for the purpose of increasing user satisfaction with a virtual assistant by efficiently evaluating conversations to fix potential problems with the virtual assistant (Beaver, [0002]): the determining that the conversation data has the misunderstood intent is performed with human review.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 6 and 8 – 20 regarding generating risk scores for each of a plurality of conversational turns of the conversation data and determining the misunderstood intent based on these risk scores have been considered but are moot due to the new ground(s) of rejection.
Applicant's arguments filed on 11/09/2021 regarding Beaver being “silent regarding misunderstood intents” (Remarks, pg. 2) have been fully considered, but they are not persuasive. As discussed above, Beaver provides an interface to enable voters to determine if a user input has been correctly mapped to an intent (Fig.6, [0082 – 0085]). In other words, voters determine if the intent of a user input has been correctly understood by a natural language processing module (Beaver, [0034]). Beaver further discloses that an intent has been determined to be incorrectly mapped to a user input (a user input has been incorrectly understood) (Beaver, Fig.8, 818, [0098]). Therefore, Beaver teaches determining a misunderstood intent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SONIA L GAY/            Primary Examiner, Art Unit 2657